Knowlton, J.
The Cape Cod Ship Canal Company was incorporated by the St. of 1883, c. 259, and by § 19 of that chapter was required to deposit two hundred thousand dollars with the Treasurer of the Commonwealth as security for the faithful performance of the obligations imposed by the act, “ and for the payment of all damages occasioned by the laying out, construc*162tion, and maintenance of said canal, or by taking any land or materials therefor, and also of all claims for labor performed or furnished in the construction of said - canal.” This is a suit in equity to apply the deposit to the payment of claims which it was intended to secure, and the principal question in the case is what is meant by the words “ claims for labor performed or furnished in the construction of said canal.” We have been referred to a great many cases in different jurisdictions in which the words “ labor ” and “ laborer,” used in different connections in a great variety of statutes, have been considered and interpreted by the courts. We can derive little aid from these cases, for the words “ labor ” and “ construction ” are simple words in common use, and the difficulty in this case is to ascertain the intention of the Legislature in passing a statute which, in important features, is unlike any other of which we have knowledge.
In this same section there is a requirement that said “ corporation shall, within four months from the passage of this act, pay to the Commonwealth and to the town of Sandwich all sums of money expended by them, or either of them, in the support and removal from the Commonwealth of any persons who were engaged in the construction of said canal in the year eighteen hundred and eighty.” Here is a reference to the fact that a previous attempt to construct a canal across Cape Cod had failed, and ■had left persons who were engaged in the construction in necessitous circumstances, which called for the expenditure of money by •the town of Sandwich and the Commonwealth in their support or removal. “ The faithful performance of the obligations imposed by this act,” which the deposit of money was to secure, does not include the payment of ordinary debts. Payment is secured for holders of only two classes of claims; first, those for land and materials taken for the canal; and, secondly, those for labor performed or furnished in the construction of it. It is evident that there are reasons which moved the Legislature to prefer these classes of claims. In regard to land and materials, the owners would be obliged to give up what was taken under the right of eminent domain, and the State could not justly authorize the taking without making perfect provision for their security. In regard to the men engaged in manual labor in the *163construction of the canal, it was important that their pay should be secured to them, to protect the town and Commonwealth from the risk of having to support them as paupers, as well as for their own sake. As some of these laborers would not contract directly with the corporation, it was important that the contractors who furnished labor should be paid, as in that way there would be a probability that, having the means to do it, they would pay the laborers. The obvious purpose of the provision is to protect two classes of creditors having special need of protection.
The persons before us, whose claims depend on the decision of this question, are the president and clerk of the corporation, the chief engineer, the assistant engineer, and a clerk of the chief engineer. All of them except the clerk of the chief engineer held official, or semi-official, positions in the corporation, and rendered services in promoting the enterprise, for which they were to be paid regular salaries. If the clerk of the chief engineer has any legal claim against the corporation, it is for a salary; but whether he had any contract with the corporation is in dispute. It is too plain for discussion that the official services of the president and clerk of the corporation are not labor performed in the construction of the canal within the meaning of the statute. The chief engineer and the assistant engineer have obtained judgment in the Superior Court against the corporation for amounts founded on established salaries, and it is found in the hearing of this case that the services rendered were much, less in value than the amounts of the salaries for which judgments were rendered. Presumably an important part of the services rendered in the engineering department were in locating the canal before beginning the work of construction. The above quoted section of the statute makes a distinction between locating and constructing in the provision that “ said canal company may locate, but shall not begin to construct said canal,” before making the deposit of two hundred thousand dollars. A great many statutes have been enacted in this Commonwealth in reference to labor and laborers, and in most, if not all of them, the legislation has not had reference to persons engaged in the learned professions or in educational or scientific pursuits. Looking to the different provisions of the statute before us, we are of opinion that the labor performed in the construction of the *164canal, for which this security was given, was not intended to include the services of the chief engineer, or of the clerk in his office, or of the assistant engineer, in locating the canal and in making computations or surveys afterwards.
The claim of Andrew F. Perry for land damages, which was not seasonably prosecuted and was barred by the statute of limitations, cannot be allowed in this suit.
The claim of Nostrand, founded on services rendered to other companies, has not been pressed and cannot be allowed.
The result is that all the disputed claims are disallowed, and, after payment of the undisputed claims for land damages, the balance is to be paid to Thomas L. Livermore.

So ordered.